TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00673-CV


       River Creek Development Corporation and City of Hutto, Texas, Appellants

                                               v.

      Kenneth Paxton, Jr. Attorney General of Texas; Preston Hollow Capital, LLC;
               79 HCD Development, LLC; Public Finance Authority and
                       U.S. Bank National Association, Appellees


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 21-0759-C425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants River Creek Development Corporation and City of Hutto, Texas, have

filed an unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellants’ Motion

Filed: January 7, 2022